DETAILED ACTION
Claims 1-11 and 13-16 are pending. Claim 12 has been cancelled.
This action is in response to the amendment filed 1/4/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually, where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Bakker and Swanson are non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Swanson is interested in protecting the mis-use of threaded fasteners, which is reasonably pertinent to the particular problem with which the applicant was concerned. 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s argues that the device of Swanson does not teach preventing access to the free end of the bolt 2 itself, however, Swanson teaches the outer threaded right end is covered at 22 by 12 and 18, as shown in Figure 2. The claim limitations do not require the outermost end surface to be prevented from being accessed.
Applicant argues that in the Swanson reference, one could use nails to loosen the cap 12 and gain access to the nut, however, it is well know that unless the device was not utilized properly by applying the correct torque on installation, one would need to have the properly located pins and some type of surface to place the correct amount of torque onto the cap to loosen the threads of the cap itself. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present, regarding claim 3, in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Since applicant’s arguments are not persuasive and applicant’s amendments necessitated the new grounds for rejection, then this action is made Final.

Drawings
The drawings were received on 1/4/2022.  These drawings are acceptable.
Claim Objections
Applicant’s amendments overcome the prior objections.
Claim 16 is objected to because of the following informalities:  “which bore” should be - -which the bore - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicant’s amendments overcome the prior rejections.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-11,13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakker (WO 2016038162A1) in view of Swanson (US 6910355).
Regarding claim 1, Bakker discloses a valve (1, see Figure 1, this is shown as being identical to applicant’s Figure 1), for on/off and/or control applications, comprising: a housing (1a,1b,1c) having an inlet port and an outlet port; a supply passage extending between the inlet port and the outlet port; a supply valve core (8) provided in the supply passage and operable between closed and open positions; an operating member (25) for moving the supply valve core between its closed and open positions; and a set screw (37) that is screwable in an axial direction into and out of a complementary female threaded opening (the left opening within 36) in a valve part for changing a setting of the valve, wherein the set screw comprises a free outer end (the leftmost portion of 37) that projects outside the valve part, wherein the set screw comprises a gripping part (the un-numbered slot shown as being not cross-hatched but a small rectangle at the left most end of 37) on its free outer end for a tool, to be engageable thereupon, and wherein the free outer end of the set screw comprises a male thread (the exterior of 37 mating with housing part 1c) onto which a locking nut (38, page 7, lns. 30-34) is screwed for a primary locking of the set screw relative to the valve part. 
Bakker is silent to having,

 	Swanson teaches the use of a protective cap (12) is provided that covers the free outer end of the set screw 2), wherein the cap comprises a first cap portion (20) with a rotation space that is designed to fit freely rotatable over the locking nut (4), and wherein the cap comprises a second cap portion (22) with a complementary female thread that is screwed onto the male thread on the free outer end (the right end at the thread connection at 22) of the set screw towards a locked position for a secondary locking of the set screw relative to the valve part.  

    PNG
    media_image1.png
    1253
    871
    media_image1.png
    Greyscale

 	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a cap with tool as taught by Swanson onto the device of Bakker to have a protective cap is provided that covers the free outer end of the set screw, wherein the cap comprises a first cap portion with a rotation space that is designed to fit freely rotatable over the locking nut, and wherein the cap comprises a second cap portion with a complementary female thread that is screwed onto the male thread on the free outer end of the set screw towards a locked position for a secondary locking of the set screw relative to the valve part, in order to 
	
	Regarding claim 2, Swanson teaches the rotation space has a length in the axial direction that is larger than a thickness (the thin narrow wall of 20,12 is larger than a length of the right end of nut 4) of the locking nut in the axial direction and that is shorter than a length of the male thread on the free outer end of the set screw in the axial direction (this narrow wall of 20,12 is shorter than the male thread). 
 
 	Regarding claim 3, Swanson discloses the cap is provided with a circumferential wall (the outer diameter at 20) and a front wall (18) for together with the valve part enclosing the locking nut, the male thread and the gripping part on the free outer end of the set screw (as shown in Fig. 2).  

 	Regarding claim 4, Swanson the front wall of the cap is provided with a pattern of recesses (24) and/or projections that extend parallel to the axial direction for corresponding to a complementary pattern of projections (32) and/or recesses of a driving tool (14) for screwing the cap towards and away from its locked position.  
 	
 	Regarding claim 5, Swanson the cap has a cylindrical smooth outer face (as shown in Figure 1 and 2, end 18 is smooth, the opposite end face 16 is smooth and the outer diameter is smooth).  



 	Regarding claim 7, Swanson the rotation space is cylindrical (as shown in Figure 2).  

 	Regarding claim 8, Swanson the cap is made of metal (col. 3,lns. 1-2, alloy steel is considered as a metal).  

 	Regarding claim 9, Bakker discloses an operable piston-cylinder (21) or membrane control system for controlling the operating member to move the supply valve core between its closed and open positions; and a pilot port (24) which connects to one side of the piston-cylinder or membrane control system for moving the operating member in dependence of a pilot pressure delivered to the pilot port, wherein the piston-cylinder or membrane control system is provided with a medium passage (36) which connects one side of the piston-cylinder or membrane control system to the inlet or outlet port, wherein the medium passage is provided with an adjustable restriction (the right tapered end of 37, see Fig. 1) formed by or operated by an inner end of the set screw, 
 	and,  when combined with Swanson discloses that the cap has been screwed onto the male thread on the free outer end of the set screw while covering the free outer end (the outer diameter end) of the set screw and covering the locking nut that is screwed thereupon.  


 	Regarding claim 11, Bakker discloses the valve is a three-position booster valve (page 6, line 1) that further comprises: an exhaust port (4) in the housing; a first spring (9) for biasing the supply valve core towards the closed position in which it closes the supply passage; an exhaust passage (6) that extends between the outlet port and the exhaust port; an exhaust valve core (10) that is provided in the exhaust passage and that is operable between closed and open positions; and a second spring (11) for biasing the exhaust valve core towards the closed position in which it closes the exhaust passage, wherein the operating member is designed for moving the supply valve core and the exhaust valve core between their closed and open positions, and wherein the operable piston-cylinder or membrane control system is designed for moving the operating member between a first position in which the supply valve core and the exhaust valve core are closed, a second position in which the supply valve core is open and the exhaust valve core is closed, and a third position in which the supply valve core is closed and the exhaust valve core is open. 
 	 
 	Regarding claim 13, Swanson when combined with Bakker, discloses an assembly of a driving tool (14) and the valve (1,Bakker) according to claim 1, wherein a front wall (18,Swanson) of the cap is provided with a pattern of recesses (24) and/or projections that extend parallel to the axial direction for corresponding to a 
 
 	Regarding claim 14, Swanson discloses the driving tool further comprises a gripping part (30) on its free outer end, preferably a hexagonal portion (hex is shown, in Figure 1) and/or a hole that extends in a cross direction perpendicular to the axial direction, for a tool.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bakker (WO 2016038162A1) in view of Swanson (US 6910355) and further in view of Maddalena (US 6062787).
Regarding claims 15 and 16, Bakker and Swanson disclose all of the features of the claimed invention, including, in Swanson, wherein the second cap portion comprising a bore portion (20) with said female thread (at 22) although are silent to having that the set screw being entirely hidden underneath the cap, and, which “bore portion” is blind towards a front wall of the cap.
Maddalena teaches the use of the set screw is entirely hidden underneath the cap (41), and, which bore portion (28,29) is blind towards a front wall (25B) of the cap.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined device of Bakker and Swanson to have the set screw is entirely hidden underneath the cap, and, which “bore portion” is blind towards a front wall of the cap, as taught by Maddelena, in order 
Stated in another manner;
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute an end portion of the cap as taught by Maddelena for the end portion of the cap in Swanson, in the combined device of Bakker and Swanson, to have the set screw being entirely hidden underneath the cap, and, which “bore portion” is blind towards a front wall of the cap, in order to protect the device from becoming contaminated with debris (Maddelena, col. 1, lns. 13-15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753